


QUALCOMM Incorporated
2012 Annual Cash Incentive Plan
Performance Unit Agreement
This Award Agreement between QUALCOMM Incorporated (the “Company”) and [Insert
Name] (the “Executive”) evidences the grant of a Performance Unit (this “Award”)
under the QUALCOMM Incorporated 2006 Long-Term Incentive Plan (the “Plan”),
representing a right to receive a cash payment equal to the amount determined by
the Compensation Committee (the “Committee”) based on performance.
Definitions
Capitalized terms used in this Award Agreement have the meaning specified under
the Plan, except as otherwise specified herein.
Grant Date
December [•], 2011
Performance Period
The Performance Period is the Company's 2012 fiscal year.
Performance Goals; Amount Payable Under this Award
The amount payable under this Award, if any, will be based on the extent to
which the Company meets or exceeds the Performance Goals established by the
Committee, which are as described in Appendix A, subject to the Committee's
exercise of discretion under section 9.5(b) of the Plan.
To be eligible to receive payment with respect to this Award, your Service must
be continuous from the Grant Date through the Payment Date specified below.
Payment Date
This Award shall be paid in cash no later than 30 calendar days after the
Committee's written certification of the attainment of the Performance Goals and
determination of the amount, if any, to be paid.
Repayment Policy
By executing this Award Agreement, you acknowledge that any payment made with
respect to this Award is subject to the QUALCOMM Incorporated Cash Incentive
Compensation Repayment Policy (the “Repayment Policy”), a copy of which is
attached to this Award Agreement and incorporated herein by reference. You
hereby agree to be bound by the Repayment Policy.
Terms of the Plan
This Award is subject to the terms and conditions of the Plan, which are
incorporated herein by reference. In the event of any conflict between this
Award Agreement and the terms of the Plan, then the terms of the Plan control.

The Award Agreement is effective as of the latest date specified below.
 
QUALCOMM Incorporated
 
 
 
                                                               
 
Name: Daniel Sullivan
 
Title: EVP, Human Resources
 
Date: [Insert Date]





--------------------------------------------------------------------------------




I hereby acknowledge that I have read, understand, and accept the terms of this
Award Agreement, the Plan, and the Repayment Policy.
 
Executive
 
 
 
 
 
                                                               
 
 
Name:                                                     
 
 
Date:                                                       
 



Attachments:
Appendix A
 
Repayment Policy





--------------------------------------------------------------------------------




APPENDIX A
FISCAL YEAR 2012 PERFORMANCE GOALS AND PAYMENT FORMULA
[Executive's Name]


Base Salary
Bonus Target as a Percent of Base Salary
Threshold Award Amount (30% of
Target Award Amount)
Target Award Amount
Maximum Award Amount (250% of Target Award Amount)
 
 
 
 
 



I. Formula to Calculate Maximum Award Amount


Subject to the Committee's exercise of discretion under section 9.5(b) of the
Plan, you will be eligible to earn the Maximum Award Amount specified above if
the Company's fiscal 2012 Adjusted GAAP operating income is equal to or greater
than $3,769,500,000 (75% of the Company's fiscal 2011 GAAP operating income).
For this purpose, “2012 Adjusted GAAP operating income” is determined in
accordance with U.S. generally accepted accounting principles or accounting
standards as may be required by the Financial Accounting Standards Board as of
the Grant Date (“GAAP”), but determined excluding (1) results from operations of
the Qualcomm Strategic Initiative (“QSI”) segment; (2) all share-based
compensation other than amounts related to share-based awards granted under a
bonus program that may result in the issuance of unrestricted shares of the
Company's common stock; (3) the following items resulting from acquisitions:
acquired in-process research and development expenses, recognition of the
step-up of inventories to fair value and amortization of certain intangible
assets; and (4) losses or expenses attributable to discontinued operations,
plant shut-downs, or other restructuring. If the Company's fiscal 2012 Adjusted
GAAP operating income is less than $3,769,500,000, your Maximum Award Amount
shall be reduced to an amount equal to (a) 0.50% of 2012 Adjusted GAAP operating
income multiplied by (b) a fraction, the numerator of which is the Maximum Award
Amount stated above, and the denominator of which is $17,208,750.


The actual amount of the payment you receive under this Award will be determined
by the Committee at the end of the Performance Period based on the formula
specified below for measuring the Company's financial performance and the
Committee's exercise of discretion as provided in Section 9.5(b) of the Plan.


II. Formula to Calculate Amount Payable


No amount will be payable unless the Company has at least $4,877,508 in Non-GAAP
operating income (as defined below) for fiscal 2012. If Non-GAAP operating
income equals or exceeds that amount, subject to the Committee's exercise of
discretion under section 9.5(b) of the Plan, the conditions of this Award and
the Maximum Award Amount determined above, the amount payable under this Award,
if any, shall be calculated after the completion of fiscal 2012 as follows:


1.
The Company fiscal 2012 financial Performance Measures and Performance Targets
for purposes of determining the amount payable under this Award are as follows:



Performance Measures
Performance Targets


•
Non-GAAP revenues:
$
18,566,639


•
Non-GAAP operating income:
$
6,967,868





“Non-GAAP revenues” and “Non-GAAP operating income” are as reported in the
Company's fiscal 2012 annual earnings release, subject to adjustments pursuant
to the policy established by the Committee. The Company applies a relative
weighting of 40% to Non-GAAP revenues and 60% to Non-GAAP operating income.


2.
The weighted achievement ratio for Non-GAAP revenues will be the result of 0.40
multiplied by a fraction, the numerator of which is the reported Non-GAAP
revenues for fiscal 2012, and the denominator of which is the fiscal 2012
Non-GAAP revenues objective stated above.



3.
The weighted achievement ratio for Non-GAAP operating income will be the result
of 0.60 multiplied by a fraction, the numerator of which is the reported
Non-GAAP operating income for fiscal 2012, and the denominator of which is the
fiscal 2012 Non-GAAP operating income objective stated above.



4.
The resulting weighted achievement ratios for Non-GAAP revenues and Non-GAAP
operating income will then be summed (the “Weighted Achievement Ratio”) and the
“Incentive Multiple” will be calculated according to the schedule set forth
below:





--------------------------------------------------------------------------------






Potential Payout Level
Weighted Achievement Ratio
Incentive Multiple
Maximum
1.50 and above
2.50
 
1.10
1.74
Target
1.00
1.00
 
0.95
0.63
Threshold
0.80
0.30
 
Below 0.80
0.00



The Incentive Multiple increases 2.2% for each 1% improvement in the Weighted
Achievement Ratio from 0.80 to 0.95; 7.4% for each 1% improvement from 0.95 to
1.10; and 1.9% for each 1% improvement from 1.10 to 1.50. The maximum Incentive
Multiple is 2.50 and applies to a Weighted Achievement Ratio of 1.5 or above.


5.
The amount payable under this Award shall be the result of the Target Award
Amount multiplied by the Incentive Multiple determined in step 4 above.





--------------------------------------------------------------------------------




QUALCOMM Incorporated
2012 Annual Cash Incentive Plan
Performance Unit Agreement
This Award Agreement between QUALCOMM Incorporated (the “Company”) and [Insert
Name] (the “Executive”) evidences the grant of a Performance Unit (this “Award”)
under the QUALCOMM Incorporated 2006 Long-Term Incentive Plan (the “Plan”),
representing a right to receive a cash payment equal to the amount determined by
the Compensation Committee (the “Committee”) based on performance.
Definitions
Capitalized terms used in this Award Agreement have the meaning specified under
the Plan, except as otherwise specified herein.
Grant Date
December [•], 2011
Performance Period
The Performance Period is the Company's 2012 fiscal year.
Performance Goals; Amount Payable Under this Award
The amount payable under this Award, if any, will be based on the extent to
which the Company meets or exceeds the Performance Goals established by the
Committee, which are as described in Appendix A, subject to the Committee's
exercise of discretion under section 9.5(b) of the Plan.
To be eligible to receive payment with respect to this Award, your Service must
be continuous from the Grant Date through the Payment Date specified below.
Payment Date
This Award shall be paid in cash no later than 30 calendar days after the
Committee's written certification of the attainment of the Performance Goals and
determination of the amount, if any, to be paid.
Repayment Policy
By executing this Award Agreement, you acknowledge that any payment made with
respect to this Award is subject to the QUALCOMM Incorporated Cash Incentive
Compensation Repayment Policy (the “Repayment Policy”), a copy of which is
attached to this Award Agreement and incorporated herein by reference. You
hereby agree to be bound by the Repayment Policy.
Terms of the Plan
This Award is subject to the terms and conditions of the Plan, which are
incorporated herein by reference. In the event of any conflict between this
Award Agreement and the terms of the Plan, then the terms of the Plan control.

The Award Agreement is effective as of the latest date specified below.
 
QUALCOMM Incorporated
 
 
 
                                                               
 
Name: Daniel Sullivan
 
Title: EVP, Human Resources
 
Date: [Insert Date]





--------------------------------------------------------------------------------




I hereby acknowledge that I have read, understand, and accept the terms of this
Award Agreement, the Plan, and the Repayment Policy.
 
Executive
 
 
 
 
 
                                                               
 
 
Name:                                                     
 
 
Date:                                                       
 



Attachments:
Appendix A
 
Repayment Policy





--------------------------------------------------------------------------------




APPENDIX A
FISCAL YEAR 2012 PERFORMANCE GOALS AND PAYMENT FORMULA
[Executive's Name]


Base Salary
Bonus Target as a Percent of Base Salary
Threshold Award Amount (30% of
Target Award Amount)
Target Award Amount
Maximum Award Amount (250% of Target Award Amount)
 
 
 
 
 



Formula to Calculate Amount Payable


No amount will be payable unless the Company has at least $4,877,508 in Non-GAAP
operating income (as defined below) for fiscal 2012. If Non-GAAP operating
income equals or exceeds that amount, subject to the Committee's exercise of
discretion under section 9.5(b) of the Plan, the conditions of this Award and
the Maximum Award Amount determined above, the amount payable under this Award,
if any, shall be calculated after the completion of fiscal 2012 as follows:


1.
The Company fiscal 2012 fiscal 2012 financial Performance Measures and
Performance Targets for purposes of determining the amount payable under this
Award are as follows:



Performance Measures
Performance Targets


•
Non-GAAP revenues:
$
18,566,639


•
Non-GAAP operating income:
$
6,967,868





“Non-GAAP revenues” and “Non-GAAP operating income” are as reported in the
Company's fiscal 2012 annual earnings release, subject to adjustments pursuant
to the policy established by the Committee. The Company applies a relative
weighting of 40% to Non-GAAP revenues and 60% to Non-GAAP operating income.


2.
The weighted achievement ratio for Non-GAAP revenues will be the result of 0.40
multiplied by a fraction, the numerator of which is the reported Non-GAAP
revenues for fiscal 2012, and the denominator of which is the fiscal 2012
Non-GAAP revenues objective stated above.



3.
The weighted achievement ratio for Non-GAAP operating income will be the result
of 0.60 multiplied by a fraction, the numerator of which is the reported
Non-GAAP operating income for fiscal 2012, and the denominator of which is the
fiscal 2012 Non-GAAP operating income objective stated above.



4.
The resulting weighted achievement ratios for Non-GAAP revenues and Non-GAAP
operating income will then be summed (the “Weighted Achievement Ratio”) and the
“Incentive Multiple” will be calculated according to the schedule set forth
below:



Potential Payout Level
Weighted Achievement Ratio
Incentive Multiple
Maximum
1.50 and above
2.50
 
1.10
1.74
Target
1.00
1.00
 
0.95
0.63
Threshold
0.80
0.30
 
Below 0.80
0.00



The Incentive Multiple increases 2.2% for each 1% improvement in the Weighted
Achievement Ratio from 0.80 to 0.95; 7.4% for each 1% improvement from 0.95 to
1.10; and 1.9% for each 1% improvement from 1.10 to 1.50. The maximum Incentive
Multiple is 2.50 and applies to a Weighted Achievement Ratio of 1.5 or above.


5.
The amount payable under this Award shall be the result of the Target Award
Amount multiplied by the Incentive Multiple determined in step 4 above.



